Detailed Action
Status of Claims
In response to applicant’s amendment filed 2/10/2022, claims 1-11 are pending in this application. 
                                             Priority/Remarks
Applicant’s arguments regarding the priority issue are persuasive. The earliest priority application, provisional application 61/029,202, clearly illustrates pressure and movement sensors, described best perhaps across pages 6 and 7 of the specification. Later the reference unambiguously discloses displaying these values by location, both in real-time and as a record file. This could reasonably be interpreted as a map of these pressure and movement readings. This is best described across pages 15-17. However, what is noticed regarding priority, is that there is simply no mention of any wearable device prior to application 14/270,526, which was filed on 2/13/2009, as a CIP. This reference also appears to disclose video tracking fully, as per claim 3. So the instant claims will be examined with regard to a priority date of 2/13/2009. This action will remain non-final. The previous rejections regarding 35 U.S.C. 102(a)(2) are withdrawn, as the Lewandowicz reference does not have a sufficient prior art date. 


Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Centen et al. (US 2008/0171311). 

Regarding claims 1 and 11, Centon discloses a wearable device, capable of providing force, motion, and location data, from a plurality of embedded sensors. See paragraph 0051 (4 pressure sensors is an array, accelerometer tracks motion, and the location would correspond to, for example, a certain fingertip or thumb, etc.). Note that the device is used as a medical aid for CPR.  

Centon discloses a computer system which obtains sensor data from said array and generates a force and location map based on the obtained sensor data. See paragraphs 0053 and 0064.

Regarding claims 2 and 9, Centon discloses saving the sensor data (force and motion) into a database in paragraph 0062.

Regarding claims 4 and 10, any feedback motion from the person being manipulated (i.e. receiving CPR) would be reflected and synchronized in the force and motion readings on the sensors.

Regarding claim 5, Centon discloses wherein the system pertains to CPR (at least). See paragraph 0061.  

Regarding claim 6, Centon discloses wherein the manipulating step can be direct or indirect. See paragraph 0139 (e.g. direct manipulation would be by hand and indirect would be with a defibrillator). 

Regarding claims 7-8, Centon discloses wherein the sensor array detects motion data and maps the data. See paragraphs 0066 and 0073. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Centen et al. (US 2008/0171311) in combination with Ryan (US 2010/0167248).

Regarding claim 3, Centon broadly discloses optical sensors for tracking hand motion (paragraph 0074), but does not disclose using magnetic or imaging systems to track motion of the person performing the manipulation. However, this manner of tracking motion regarding performing tasks is established, as is disclosed by the medical training system of Ryan in paragraph 0018. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to consider this with the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715